Citation Nr: 0900520	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low sperm count as 
secondary to service-connected shell fragment wound, scrotum.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In his October 2008 brief, the veteran's representative has 
raised the issues of a special monthly compensation for the 
loss of fertility (which was denied by the RO in its December 
2004 decision) and service connection for a scrotum wound due 
to medications for his service-connected PTSD or due to other 
psychological reactions.  These issues are referred to the RO 
for initial adjudication.

As one of the claims on appeal involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that a low sperm 
count is the result of the in-service shell fragment wound of 
the scrotum.

3.  Erectile dysfunction is manifested by loss of erectile 
power without penile deformity.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low sperm count 
as secondary to service-connected shell fragment wound, 
scrotum, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 
7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in June 2004.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in January 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006, after the RO's 
last adjudication of the claims on appeal.  However, on these 
facts, such an omission is harmless.  Because the Board's 
decision herein denies the claim for secondary service 
connection and the claim for a higher initial rating, no 
other disability rating or effective date is being, or is to 
be, assigned; accordingly, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, the Board notes that no duty 
to provide the notice described in 38 C.F.R. § 3.159(b)(1) of 
this section arises upon receipt of a Notice of Disagreement 
with an initial rating.  Therefore, the requirements outlined 
in Vazquez-Flores are not applicable to this claim.  Instead, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.  The 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.




Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).


Low Sperm Count

In a November 1994 rating decision, the RO denied service 
connection for low sperm count because it was not associated 
with herbicide exposure.  In a June 2004 signed statement the 
veteran requested that the RO reopen his claim for service 
connection for a low sperm count secondary to the shell 
fragment wound of his scrotum.  In a December 2004 rating 
decision, the RO granted service connection for shell 
fragment wound of the scrotum.  

While the prior final denial concerned a low sperm count 
disorder due to exposure to Agent Orange, the current claim 
for a low sperm count disability involves another diagnosis 
and is stated as a secondary service connection claim.  In 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Therefore, the Board considers that the 
veteran need not submit new and material evidence in order to 
prevail on this claim.

Service treatment records are negative for any complaints of, 
or treatment for, a low sperm count. The veteran's January 
1970 discharge examination noted he received multiple wounds 
in the left arm, left buttocks and back, and scrotum in June 
1967.  No abnormality of the genitourinary system was noted 
at discharge.

In an October 1985 signed statement the veteran related that 
a private physician told him in 1985 that his sperm count was 
normal, but of a low range.  The veteran expressed his belief 
that the inservice wound to his scrotum prevented a normal 
sperm count.  In another signed statement in March 1990, the 
veteran stated that a VA examination in 1976 included an 
extremely low sperm count.  Though he admitted VA doctors 
disagreed, the veteran expressed his belief that the shell 
fragment wound to his scrotum was the primary cause of the 
low sperm count.  

VA medical records from March 1985 to June 2005 are negative 
for any treatment specifically relating to the veteran's low 
sperm count.  

However, in a May 2002 VA examination of the scrotum injury, 
the examiner noted that the veteran was somewhat concerned 
that his sperm count was low because of the injury to the 
scrotum.  The report related that the veteran had been told 
by a doctor that the infertility of the veteran and his 
spouse was not related to male factor infertility, but was 
related to his wife.  Good erectile function was then noted.  
On examination, a normal uncircumcised phallus and normal 
testicles were noted.  

The veteran underwent two more VA examinations in June 2004 
related to the issue of a low sperm count.  He complained of 
problems with impotence and a decreased libido and was told 
that the shell fragment wounds to the scrotum did not in any 
way impact his ability to obtain and maintain erections, nor 
did those wounds physically impact his libido, although there 
could be some connection with PTSD.  The veteran was then 
referred to a VA urologist who found no significant physical 
repercussions or symptomatic repercussions from the history 
of shrapnel wound to the scrotum.  In an August 2004 
addendum, dictated after the veteran underwent a semen 
analysis, the VA urologist noted a significantly low sperm 
count.  However, based on this sperm count, the VA examiner 
noted that he could not opine on its cause and was uncertain 
and could only speculate whether or not it was related to the 
shrapnel wound of the scrotum.

Based upon the evidence of record, the Board finds that 
secondary service connection is not warranted for this claim.  
As noted above, VA examiners in 2002 and 2004 tried to assure 
the veteran that his low sperm count was not due to the shell 
fragment wound he suffered to his scrotum while in service in 
Vietnam in 1967.  A VA urologist, after examination and a 
semen analysis, could not provide a medical opinion without 
speculating that there was indeed some type of medical 
connection between the inservice injury to the scrotum more 
than 30 years before and the veteran's long standing 
complaint of a low sperm count.  VA and private medical 
records in the claims file are silent about any specific 
medical treatment for a low sperm count that might have 
suggested some connection with the former injury to the 
scrotum.  The veteran has presented no competent medical 
evidence of secondary service connection to support this 
claim.  For these reasons, the Board finds that entitlement 
to service connection for a low sperm count as secondary to 
the in-service shell fragment wound of the scrotum is not 
warranted.  The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. § 5107.


Increased Rating - Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In its December 2004 rating decision, the RO granted service 
connection for erectile dysfunction secondary to post-
traumatic stress disorder and assigned an initial 
noncompensable rating for erectile dysfunction, effective May 
24, 2004.  This disability was rated pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7599-7522 (2008).  Hyphenated 
diagnostic codes are used when the disability rated is not 
specifically mentioned in the Schedule and the disorder is 
rated by analogy.  In this case, the veteran's erectile 
dysfunction is rated as a genitourinary system disorder 
analogous to the loss of erectile power of the penis.

752
0
Penis, removal of half or more
30

Or rate as voiding dysfunction.
752
1
Penis, removal of glans
20

Or rate as voiding dysfunction.
752
2
Penis, deformity, with loss of 
erectile power
20
1
1Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

See 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7522 (2008).





Erectile Dysfunction

As an initial matter, the Board notes that the veteran was 
denied entitlement to special monthly compensation based on 
loss of use of a creative organ under 38 C.F.R. § 3.350 in 
the December 2004 rating decision.  This denial was not 
disputed by the veteran and is not part of this appeal.  

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for erectile dysfunction associated with 
post-traumatic stress disorder.  VA treatment notes dated 
from May 2002 to June 2005 reflect findings of erectile 
dysfunction and that the veteran requested Viagra.  In a June 
2004 VA examination report, the veteran complained of a 
gradual onset of difficulty obtaining and maintaining 
erections as well as decreased libido and desire that began 
about two years before.  Physical examination findings failed 
to note an abnormal penis or testicles.  The examiner listed 
a diagnosis of erectile dysfunction more likely than not 
related to medications for post-traumatic stress disorder.

The Board acknowledges the veteran's contentions that his 
erectile dysfunction is more severely disabling.  In this 
case, the assignment of an initial compensable rating for the 
veteran's service-connected erectile dysfunction is not 
warranted, as evidence of record does not show any penile 
deformity or removal.  It is undisputed that the veteran has 
loss of erectile power.  The rating criteria, however, also 
require deformity of the penis to warrant a compensable 
evaluation.  The medical evidence in this case is negative 
for findings of penile deformity.  

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial compensable rating for erectile 
dysfunction must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to service connection for low sperm count as 
secondary to service-connected shell fragment wound, scrotum, 
is denied.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


